         Case 1:20-cv-01346-GLR Document 1 Filed 05/29/20 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Baltimore Division

 BROTHER CONVENIENCE STORE,
 INC.
 3358 GREENMOUNT AVENUE
 BALTIMORE, MARYLAND 21218


 AND

 HESHAM A. GHALEB
 3358 GREENMOUNT AVENUE                           Civil Case No.:_ 1:20-cv-01346
 BALTIMORE, MARYLAND 21218

 AND

 MAGED A. GHALEB
 3358 GREENMOUNT AVENUE
 BALTIMORE, MARYLAND 21218

       PLAINTIFFS

 V.

 UNITED STATES DEPARTMENT OF
 AGRICULTURE; C/O SONNY
 PERDUE, in his official capacity as
 Secretary of the United States Department
 of Agriculture

       DEFENDANT


                COMPLAINT AND REQUEST FOR JUDICIAL REVIEW


       NOW COMES, Brother Convenience Store, Inc., Hersham A. Ghaleb and Maged A.

Ghaleb (the “Plaintiffs’, collectively), by and through their attorneys, JESSIE LYONS CRAWFORD

and THE LAW OFFICES OF JESSIE LYONS CRAWFORD, LLC, moves this Court for Judicial Review

of a Final Agency Decision permanently disqualifying Appellant from the Supplemental Nutrition


                                              1
            Case 1:20-cv-01346-GLR Document 1 Filed 05/29/20 Page 2 of 8



Program (“SNAP”) by the Food and Nutrition Services (“FNS”) of the United States Department

of Agriculture (“USDA”), and for reasons state:

                                             PARTIES

       1. Plaintiff, Brother Convenience Store, Inc., (“BCS” or “The Store”, collectively) is a

            Maryland Corporation, that all times relevant herein, conducts business in the State of

            Maryland.

       2.    Plaintiff, Hersham A. Ghaleb and Maged A. Ghaleb (the “Ghaleb’s”), are residents of

            the State of Maryland. At all times relevant herein, The Ghaleb’s were officers of BCS,

            and were duly authorized to proceed on behalf of BCS.

       3. The United States Department Agriculture and Sonny Perdue, (“Defendant” or “ United

            States”, respectively) is an agency of the United States. At all times relevant herein,

            Appellees’ were responsible for administrating the SNAP program by FNS.

                                         JURISDICTION

       4. This Court has subject matter jurisdiction over the matters raised by the Plaintiffs in

            this case pursuant to 7 U.S.C. §2023, and 7 C.F.R. §279.7. Furthermore, 28 U.S.C.

            §1331 gives this Court original jurisdiction over civil actions arising under the laws of

            the United States, for which the aforementioned statute and regulation qualify.

       5. The Plaintiffs bring this action based upon their disqualification from eligibility to

            participate in the Supplemental Nutrition Assistance Program, as codified by Congress

            in 7U.S.C. §§ 2011 – 2036(c).

       6. Venue is appropriate in this District pursuant to 7 C.F.R.§279.7(a), 7 U.S.C. §2023(13)

            and 28 U.S.C. §1391(b) as this Plaintiffs business was owned and operated in the State




                                                  2
  Case 1:20-cv-01346-GLR Document 1 Filed 05/29/20 Page 3 of 8



   of Maryland, and because the facts giving rise the circumstances herein occurred in

   Maryland.

                        EXHAUSTION OF REMEDIES

7. Plaintiffs exhausted all administrative remedies as a condition precedent prior to filing

   this action. Plaintiffs seeks judicial review of a May 5, 2020, decision permanently

   disqualifying them from accepting benefits. The foregoing Complaint was filed within

   thirty (30) days from the date of the decision, therefore timely. Exhibit A.

                COUNT I-REQUEST FOR JUDICIAL REVIEW

8. Plaintiffs hereby incorporates the above-referenced paragraphs as if restated herein for

   reference.

9. The Plaintiffs own and operate a small retail store in Baltimore City, Maryland. The

   store functions as a small grocery store for local residents. There is a large population

   who are participants in the Supplemental Nutrition Assistance Program (hereinafter

   referred to as “SNAP”), which is overseen by the Food & Nutrition Services (‘FNS”)

   of the United States Department of Agriculture (“USDA”).

10. On November 8, 2013, Plaintiffs were authorized by FNS to accept SNAP benefits. In

   fact, on February 13, 2019, Defendant reauthorized the Plaintiffs to continue accepting

   benefits.

11. Since the BCS began accepting EBT payments, they have never once received a

   warning letter, disciplinary action, or any other correspondence from the Defendant

   which would indicate that the store was somehow improperly accepting benefits or

   otherwise operating the program incorrectly.




                                         3
  Case 1:20-cv-01346-GLR Document 1 Filed 05/29/20 Page 4 of 8



12. Notwithstanding, on November 26, 2019, Defendant charged Plaintiff with trafficking

   based on a purported series of irregular SNAP transaction patterns that allegedly

   occurred in April through September 2019.

13. The Plaintiffs vehemently denied and defended against the Charging Notice, but on

   May 5, 2020, USDA, acting as an agency of the United States rendered a Final Agency

   Decision (“FAD”) affirming a Permanent Disqualification upon Appellants’’ from

   participation as an authorized retailed in the Supplemental Nutrition Assistance

   Program (“SNAP”), rendered by FNS Retailers Operation Division based on alleged

   violations of 7 U.S.C. §2021 and 7 CFR 271.2.

14. As a direct result, BCS lost a considerable portion of its gross revenue (including

   revenues derived from SNAP) and a substantial portion of the store’s clientele.

15. Plaintiffs contends that the evidence does not support/establish that any of the predicate

   acts supporting the Permanent Disqualification were for the benefit of the Plaintiffs, or

   participated in by Plaintiffs, and the evidence is not sufficient to support Defendant’s

   Permanent Disqualification under 7 CFR 2021.

16. The Plaintiffs did not engage in trafficking in SNAP benefits as alleged by the

   Defendant.

17. The Defendant lacks any direct evidence, whatsoever, that trafficking occurred.

18. Instead, the Defendant bases its disqualification upon a purported data analysis, which

   is circumstantial, at best.

19. A preponderance of the evidence that Defendant’s considered in issuing the FAD did

   not support its decision to permanently disqualify Appellants’.




                                          4
  Case 1:20-cv-01346-GLR Document 1 Filed 05/29/20 Page 5 of 8



20. Defendant’s decision to permanently disqualify Plaintiffs SNAP authorization was

   invalid, unreasonable, arbitrary and capricious, and unsupported by the administrative

   record and all other evidence available to it.

21. Defendant’s withdrawal of Plaintiffs SNAP authorization represents agency action

   beyond the scope of authority granted by Congress to FNS when it delegated power to

   promulgate and enforce reasonable regulations in the Food and Nutrition Act of 2008.

22. Defendant, in issuing the FAD, relied upon records and other information in FNS's

   possession which were never provided to Plaintiffs.

23. The FAD was not based upon any declarations or affidavits from a USDA or FNS

   official, employee, or contractor whose identity was disclosed to Plaintiffs.

24. The FAD is FNS's final administrative determination related to the withdrawal of

   Plaintiffs SNAP authorization.

25. The FAD is subject to judicial review and a trial de novo pursuant to 7 U.S.C.

   §§2023(a)(13), (15).

26. Judicial reviews pursuant to 7 U.S.C. §§2023(a) are not governed by the Administrative

   Procedure Act and the evidence is not limited to the administrative record prepared by

   FNS.

27. The FAD was based on an arbitrary and capricious interpretation of the Food and

   Nutrition Act of 2008 and FNS's SNAP regulations.

28. FNS withdrew Plaintiffs SNAP authorization in violation of the Food and Nutrition

   Act of 2008 and FNS's SNAP regulations.

29. FNS's withdrawal of Plaintiffs SNAP authorization was premised upon an erroneous,

   unsupportable, and arbitrary and capricious interpretation of 7 C.F.R. §278.1.



                                         5
             Case 1:20-cv-01346-GLR Document 1 Filed 05/29/20 Page 6 of 8



       30. In issuing the FAD, FNS acted arbitrarily and capriciously by failing to consider all

             information submitted by or related to Plaintiffs.

       31. Plaintiffs respectfully requests a de novo review of FNS's FAD which affirmed the

             withdrawal of its SNAP authorization.

       WHEREFORE, Plaintiffs respectfully requests that this Court, after conducting a de novo

review of the FAD, enter judgment in its favor and against the United States, and issue an Order

granting the following relief:

       (a)      Reversing the FAD;

       (b)      Vacating FNS's Initial Determination;

       (c)      Preliminarily enjoining FNS from withdrawing Plaintiffs authorization to

participate in SNAP during the pendency of this action;

       (d)      Permanently enjoining FNS from withdrawing Plaintiffs authorization to

participate in SNAP based upon the Initial Determination and/or the FAD;

       (e)      Awarding Plaintiffs an amount equal to its reasonable attorneys' fees and costs,

including pursuant to the Equal Access to Justice Act; and

       (f)      Such other and further relief as the Court may deem just and proper.

                             COUNT II-CIVIL MONEY PENALTY

       32. Plaintiffs hereby incorporates the above-referenced paragraphs as if restated herein for

             reference.

       33. Defendant United States, through its agent USDA, in its FAD, affirming a Permanent

             Disqualification upon the Plaintiffs, denied Plaintiffs eligibility for a civil money

             penalty in lieu of Permanent Disqualification which is authorized pursuant to 7 CFR

             278.6(i).



                                                   6
          Case 1:20-cv-01346-GLR Document 1 Filed 05/29/20 Page 7 of 8



       34. Plaintiffs contends that the evidence presented is sufficient to support its eligibility

           for a civil penalty in lieu of Permanent Disqualification.

       35. The Permanent Disqualification in lieu of a civil money penalty was arbitrary and

           capricious.

       WHEREFORE, Plaintiffs respectfully request that thus Honorable Court reverse the final

agency decision and for such other and further relief as may be deemed just and proper.

                                  COUNT III-DUE PROCESS

       36. Plaintiffs hereby incorporates the above-referenced paragraphs as if restated herein for

           reference.

       37. On February 13, 2019, Defendant renewed Plaintiffs authorization to administer SNAP

           benefits to its customers.

       38. On August 19, 2019, the Defendant, as part of its administration of the SNAP Program,

           conducted an inspection of the store wherein the inspector observed the nature and

           scope of the Plaintiffs operation, stock, and facilities. This information was then

           purportedly used to ascertain if there were justifiable explanations for the alleged

           suspicious transactions.

       39. The Defendant failed to articulate in the FAD that during the August 19, 2019,

           inspection, they informed Plaintiffs that they were under investigation or counseled

           them regarding compliance with SNAP regulations. Moreover, Plaintiffs were not

           given an opportunity to address the purported “Suspicious Transactions” prior to

           charges being filed against them.




                                                  7
  Case 1:20-cv-01346-GLR Document 1 Filed 05/29/20 Page 8 of 8



40. The Inspector’s failure to inform the Plaintiffs that they were under investigation and

   to also warn them of perceived violations violated Plaintiffs due process rights, and

   also violated basic fundamentals of investigations.

41. In fact, had the Inspector properly warned Plaintiffs, they would have had an

   opportunity to investigate internally, speak with customers, establish its process, and

   take remedial measures to ensure continued compliance, if needed.

42. The regulations, as written, do not require the Defendant to inform business owners,

   such as Plaintiffs, that they are perceived to violate the law, or at least warning them

   that transactions appear to be suspicious, which violates Plaintiffs constitutional rights.

43. The administrative process was inadequate to remedy the due process violations.



                                      Respectfully Submitted,

                                      /s/ Jessie Lyons Crawford
                                      _______________________________
                                      JESSIE LYONS CRAWFORD, Esq.
                                      COUNSEL FOR PLAINTIFF
                                      Federal Bar No.: 25247
                                      THE LAW OFFICES OF JESSIE LYONS CRAWFORD, LLC
                                      2601 Maryland Avenue
                                      Baltimore, Maryland 21218
                                      410-662-1230
                                      F: 410-662-1238
                                      E. attorneyjlcrawford@verizon.net




                                         8
